DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Outer wall 113
Cover 230
Ice discharging device 330
Case 410
Elastic member 4890
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “431” has been used to designate both “a gear portion” in Fig. 10 and “a coupling portion” in Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In line 3 of paragraph [0080], the phrase: “and a door supply duct 122 for collecting the cold air from the ice making space 120 to the main body collection duct 108” will be interpreted as --and a door collection duct 124 for collecting the cold air from the ice making space 120 to the main body collection duct 108--   
In paragraphs [0099] and [0100], the phrase “rotatable blade 336” will be interpreted as --rotatable blade 332--       
In line 3 of paragraph [00131], the phrase “the operation lever 4840” will be interpreted as --the operation lever 440--  
In line 2 of paragraph [00149], the phrase “Fig. 1” will be interpreted as --Fig. 11--           
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 7 and 15-17 are objected to because of the following informalities: 
Regarding claim 7, the phrase “the ice maker is configured to rotate in the section direction” will be interpreted as --the ice maker is configured to rotate in the second direction--
Regarding claim 15, the phrases “the maker rotating forward” will be interpreted as --the ice maker rotating forward--   
Claims 16-17 are objected to due to dependency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “detection element” in claims 4-11 and 14-17.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “detection element” corresponds to hall IC 230 as described in paragraph [00124] in the specification of the application. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 recite the limitations “a time taken to output the first signal from the detection element being greater than a predetermined time” and “a time taken to output the first signal from the detection element being less than the predetermined time” which render the claim indefinite because the claim as written leave the disclosed “taken time” ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element.
Claim 17 is rejected due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US20190078824A1) in view of Kim et al. (US20190264972A1, herein after referred to as Kim).
Regarding claim 1, Yun teaches an ice making assembly (ice-making apparatus 30 and ice bin 27 Fig. 3) comprising: an ice maker (ice-making apparatus 30 Fig. 3) configured to make ice (paragraph [0100]); an ice bin (ice bank 27 Fig. 3) that has a portion (paragraph [0096]) disposed below the ice maker and that is configured to receive the ice from the ice maker (Fig. 3); a detection lever (ice-fulness detecting lever 36 Fig. 6) that is disposed below the ice maker (Fig. 4) and that is configured to rotate to thereby detect a volume of the ice in the ice bin (paragraphs [0100] and [0103] where the volume is understood to be the amount of ice detected in the ice bin); and a driver (driver unit 32 Fig. 6) configured to rotate the ice maker (paragraph [0103]) along a moving path (forward and reverse directions paragraph [0163]) between (i) an ice making position (Fig. 16) at which ice making is performed (paragraph [0199]) and (ii) an ice separating position (Fig. 18) at which ice separation is performed (paragraph [0211]).
Yun teaches the invention as described above but fails to explicitly teach wherein the detection lever is configured to detect the volume of the ice in the ice bin being full before and after the ice is separated from the ice maker.
However, Kim teaches wherein the detection lever (ice detection 67 Fig. 4) is configured to detect the volume of the ice in the ice bin being full before and after the ice is separated from the ice maker (the ice detection device may be configured to continuously detect the ice-fullness of the ice bin in paragraph [0102]) to stop the water supply and the ice-separating of the ice maker (paragraph [0101]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice making assembly of Yun to include “wherein the detection lever is configured to detect the volume of the ice in the ice bin being full before and after the ice is separated from the ice maker” in view of the teachings of Kim to stop the water supply and the ice-separating of the ice maker.
Regarding claim 2, the combined teachings teach wherein the detection lever is configured to detect the volume of the ice in the ice bin being full (paragraphs [0100] and [0103] of Yun) while the ice maker is rotated in a first direction (clockwise direction paragraph [0119] and Fig. 17 of Yun) to move from the ice making position (Fig. 16 of Yun) to the ice separating position (Fig. 18 of Yun), and wherein the detection lever is configured to detect the volume of the ice in the ice bin being full (paragraph [0102] of Kim) while the ice maker is rotated in a second direction (counterclockwise paragraph [0219] of Yun) that is opposite to the first direction to move from the ice separating position to the ice making position (paragraph [0219] of Yun).
Regarding claim 3, the combined teachings teach wherein the driver is configured to rotate the detection lever (paragraph [0103] of Yun).
Regarding claim 12, Kim teaches a method (control method paragraph [0026]) for controlling an ice making assembly (ice-making unit 24 Fig. 1) that includes (i) an ice maker (ice maker 60 Fig. 4) defining a space (cells 632 Fig. 4) in which ice is made (paragraph [0080]) and supporting the ice and (ii) an ice bin (ice bin 50 Fig. 2) configured to receive the ice from the ice maker (paragraph [0064]), the method comprising: an ice making process (paragraph [0100]) of performing ice making in the ice maker (paragraph [0100]); an ice separating process (paragraph [0100]).
Kim teaches the invention as described above but fails to explicitly teach performing ice separation by rotating the ice maker forward to separate the ice from the ice maker after the ice making is completed; and a return process of rotating, based on the ice making being completed, the ice maker backward to move the ice maker to an ice making position, wherein a volume of the ice in the ice bin being full is detected in the ice separating process.
However, Yun teaches performing ice separation by rotating the ice maker forward (paragraph [0212] and Fig. 18 where forward is understood to be in the clockwise direction) to separate the ice from the ice maker after the ice making is completed (paragraph [0204]); and a return process (paragraph [0219]) of rotating, based on the ice making being completed (the return process described in paragraph [0219] is understood to take place after ice making), the ice maker backward (counterclockwise paragraph [0219]) to move the ice maker to an ice making position (Fig. 16), wherein a volume (paragraphs [0206] and [0207] where the volume is understood to be the amount of ice detected in the ice bin) of the ice in the ice bin being full is detected in the ice separating process (paragraph [0206]) to confirm the amount of ice present in the bin.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the method of Kim to include “performing ice separation by rotating the ice maker forward to separate the ice from the ice maker after the ice making is completed; and a return process of rotating, based on the ice making being completed, the ice maker backward to move the ice maker to an ice making position, wherein a volume of the ice in the ice bin being full is detected in the ice separating process” in view of the teachings of Yun to confirm the amount of ice present in the bin.
Regarding claim 13, the combined teachings teach wherein the ice making assembly further comprises: a driver (drive unit 65 Fig. 4 of Kim) configured to rotate the ice maker (paragraph [0079] of Kim); and a detection lever (ice detection device 67 Fig. 4 of Kim) rotated by the driver (paragraph [0079] of Kim), wherein the detection lever is configured to detect the volume of the ice in the ice bin being full (paragraph [0076] of Kim).
Regarding claim 18, Yun teaches a refrigerator (refrigerator 1 Fig. 2) comprising: a cabinet (cabinet 10 Fig. 2) defining a storage space (refrigerating chamber 12 and lower freezing chamber 13 Fig. 2); a refrigerator door (door 20 Fig. 2) configured to open or close the storage space (paragraph [0080]); and an ice making assembly (ice-making apparatus 30 and ice bank 27 Fig. 3) provided in the refrigerator door (paragraph [0089]), wherein the ice making assembly comprises: an ice maker (ice-making apparatus 30 Fig. 4) configured to make ice (paragraph [0093]); an ice bin (ice bank 27 Fig. 3) configured to receive the ice from the ice maker (paragraph [0089]); a driver (drive unit 32 Fig. 6) configured to rotate the ice maker (paragraph [0103]); and a detection lever (ice-fulness detecting lever 36 Fig. 6) that is disposed below the ice maker (Fig. 4) and that is configured to detect a volume (where the volume is understood to be the amount of ice detected in the ice bin) of the ice in the ice bin being full through the rotation of the driver (paragraph [0100]), wherein the ice maker is configured to move along a moving path (forward and reverse directions paragraph [0163]) between (i) an ice making position (Fig. 16) at which ice making is performed (paragraph [0199]) and (ii) an ice separating position (Fig. 18) at which ice separation is performed (paragraph [0211]), and wherein the detection lever is configured to detect the volume of the ice in the ice bin being full while the ice maker moves from the ice making position to the ice separating position (paragraph [0204]-[0207]).
Yun teaches the invention as described above but fails to explicitly teach the detection lever is configured to detect the volume of the ice in the ice bin being full while the ice maker moves from the ice separating position to the ice making position.
However, Kim teaches the detection lever (ice detection 67 Fig. 4) is configured to detect the volume of the ice in the ice bin being full while the ice maker moves from the ice separating position to the ice making position (the ice detection device may be configured to continuously detect the ice-fullness of the ice bin according to the structure of the ice detection device in paragraph [0102]) to stop the water supply and the ice-separating of the ice maker (paragraph [0101]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Yun to include “the detection lever is configured to detect the volume of the ice in the ice bin being full while the ice maker moves from the ice separating position to the ice making position” in view of the teachings of Kim to stop the water supply and the ice-separating of the ice maker.
Regarding claim 19, the combined teachings teach wherein the ice maker is configured to, based on the volume of the ice in the ice bin being full being detected by the detection lever while the ice maker moves from the ice making position to the ice separating position, move to the ice making position (Fig. 17 and paragraph [0207] of Yun).
Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Kim and in further view of Choi (US20130233010A1, herein after referred to as Choi).
Regarding claim 4, the combined teachings teach the invention as described above but fail to explicitly teach wherein the driver comprises: a cam gear; a magnetic lever connected along a cam surface of the cam gear; and a detection element configured to output a first signal and a second signal according to a position of the detection element with respect to the magnetic lever.
However, Choi teaches wherein the driver comprises: a cam gear (cam gear 300 Fig. 1); a magnetic lever (magnetic lever 600 Fig. 1) connected along a cam surface (magnetic cam plane 340 Fig. 3 and paragraph [0024]) of the cam gear; and a detection element (hall IC 230 Fig. 1) configured to output a first signal (the signal that indicates that the ice cube tray compartment is completely full paragraph [0027]) and a second signal (the signal for detecting the quantity of ice cubes paragraph [0027]) according to a position (when the magnetic lever and the hall IC are in contact or not paragraph [0027]) of the detection element with respect to the magnetic lever to detect the ice quantity.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice making assembly of the combined teachings to include “wherein the driver comprises: a cam gear; a magnetic lever connected along a cam surface of the cam gear; and a detection element configured to output a first signal and a second signal according to a position of the detection element with respect to the magnetic lever” in view of the teachings of Choi to detect the ice quantity.
Regarding claim 5, the combined teachings teach wherein the detection element is configured to, based on the volume of the ice in the ice bin being detected full, output the first signal (paragraph [0027] of Choi).
Regarding claim 14, the combined teachings teach the invention as described above but fail to explicitly teach wherein the driver comprises: a cam gear; and a magnetic lever interlocked along a cam surface of the cam gear, wherein the driver further comprises a detection element configured to output a first signal and a second signal according to a position of the detection element with respect to the magnetic lever.
However, Choi teaches wherein the driver comprises: a cam gear (cam gear 300 Fig. 1); and a magnetic lever (magnetic lever 600 Fig. 1) interlocked along a cam surface (magnetic cam plan 340 Fig. 3 and paragraph [0024]) of the cam gear, wherein the driver further comprises a detection element (hall IC 230 Fig. 1) configured to output a first signal (signal that indicates that the ice cube tray compartment is completely full paragraph [0027]) and a second signal (signal for detecting the quantity of ice cubes paragraph [0027]) according to a position (the magnetic lever is connected or disconnected to the hall IC 230 paragraph [0027]) of the detection element with respect to the magnetic lever to determine the amount of ice in the ice bin.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice making assembly of the combined teachings to include “wherein the driver comprises: a cam gear; and a magnetic lever interlocked along a cam surface of the cam gear, wherein the driver further comprises a detection element configured to output a first signal and a second signal according to a position of the detection element with respect to the magnetic lever” in view of the teachings of Choi to determine the amount of ice in the ice bin.
Claims 6-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Kim in view of Choi and in further view of Yoshikawa Shinichi (JPH09264646A, herein after referred to as Yoshikawa).
Regarding claim 6, the combined teachings teach the invention as described above but fail to explicitly teach wherein the detection lever is configured to, based on (i) a time taken to output the first signal from the detection element being greater than a predetermined time, (ii) the ice making being completed, and (iii) the ice maker rotating in the first direction, detect the volume of the ice in the ice bin not being full.
However, Yoshikawa teaches wherein the detection lever (detection arm 3 Fig. 2) is configured to, based on (i) a time taken (time required to detect the ice storage amount paragraph [0048]) to output the first signal (H signal paragraph [0038]) from the detection element (Hall IC 34 Fig. 11) being greater than a predetermined time (time T1 paragraph [0048]), (ii) the ice making being completed (paragraph [0047]), and (iii) the ice maker rotating in the first direction (clockwise direction paragraph [0047]), detect the volume of the ice in the ice bin not being full (paragraph [0048]) to determine if it is necessary to invert the ice tray (paragraph [0068]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice making assembly of the combined teachings to include “wherein the detection lever is configured to, based on (i) a time taken to output the first signal from the detection element being greater than a predetermined time, (ii) the ice making being completed, and (iii) the ice maker rotating in the first direction, detect the volume of the ice in the ice bin not being full” in view of the teachings of Yoshikawa to determine if it is necessary to invert the ice tray.
Regarding claim 7, the combined teachings teach the invention as described above but fail to explicitly teach wherein the detection lever is configured to, based on (i) a time taken to output the first signal from the detection element being less than a predetermined time, (ii) the ice making being completed, and (iii) the ice maker rotating in the first direction, detect the volume of the ice in the ice bin being full, and the ice maker is configured to rotate in the second direction.
However, Yoshikawa teaches wherein the detection lever (detection arm 3 Fig. 2) is configured to, based on (i) a time taken (time before time T1 elapses paragraph [0070]) to output the first signal (H signal paragraph [0070]) from the detection element (Hall IC 34 Fig. 11) being less than a predetermined time (time T1 paragraph [0070]), (ii) the ice making being completed (paragraph [0069]), and (iii) the ice maker rotating in the first direction (clockwise direction paragraph [0069]), detect the volume of the ice in the ice bin being full (paragraph [0070]), and the ice maker is configured to rotate in the second direction (counterclockwise direction paragraph [0070])  to determine if it is necessary to invert the ice tray (paragraph [0068]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice making assembly of the combined teachings to include “wherein the detection lever is configured to, based on (i) a time taken to output the first signal from the detection element being less than a predetermined time, (ii) the ice making being completed, and (iii) the ice maker rotating in the first direction, detect the volume of the ice in the ice bin being full, and the ice maker is configured to rotate in the second direction” in view of the teachings of Yoshikawa to determine if it is necessary to invert the ice tray.
Regarding claim 8, the combined teachings teach the invention as described above but fail to explicitly teach wherein the detection lever is configured to, based on a time taken to output the first signal from the detection element being greater than a predetermined time, (ii) the ice separating being completed, and (iii) the ice maker rotating in the second direction, detect the volume of the ice in the ice bin not being full.
However, Yoshikawa teaches wherein the detection lever (detection arm 3 Fig. 2) is configured to, based on (i) a time taken (time required to detect the ice storage amount paragraph [0048]) to output the first signal (H signal paragraph [0038]) from the detection element (Hall IC 34 Fig. 11) being greater than a predetermined time (time T1 paragraph [0048]), (ii) the ice separating being completed (normal ice removal operation is completed in paragraph [0067]), and (iii) the ice maker rotating in the second direction (the motor starts to reverse in paragraph [0067]), detect the volume of the ice in the ice bin not being full (paragraph [0048]) to determine if it is necessary to invert the ice tray (paragraph [0068]).
  Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice making assembly of the combined teachings to include “wherein the detection lever is configured to, based on (i) a time taken to output the first signal from the detection element being greater than a predetermined time, (ii) the ice separating being completed, and (iii) the ice maker rotating in the second direction, detect the volume of the ice in the ice bin not being full” in view of the teachings of Yoshikawa to determine if it is necessary to invert the ice tray.
Furthermore, it is understood, claim 8 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 9, the combined teachings teach the invention as described above but fail to explicitly teach wherein the detection lever is configured to, based on (i) a time taken to output the first signal from the detection element being less than a predetermined time, (ii) the ice separating being completed, and (ii) the ice maker rotating in the second direction, detect the volume of the ice in the ice bin being full, and the ice maker is configured to stop rotating.
 However, Yoshikawa teaches wherein the detection lever (detection arm 3 Fig. 2) is configured to, based on (i) a time taken (time before time T1 elapses paragraph [0070]) to output the first signal (H signal paragraph [0070]) from the detection element (Hall IC 34 Fig. 11) being less than a predetermined time (time T1 paragraph [0070]), (ii) the ice separating being completed (normal ice removal operation is completed in paragraph [0067]), and (iii) the ice maker rotating in the second direction (the motor starts to reverse in paragraph [0067]), detect the volume of the ice in the ice bin being full (paragraph [0070]), and the ice maker is configured to stop rotating (the motor is stopped paragraph [0070]) to avoid adding more ice into the ice bin.
  Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice making assembly of the combined teachings to include “wherein the detection lever is configured to, based on (i) a time taken to output the first signal from the detection element being less than a predetermined time, (ii) the ice separating being completed, and (ii) the ice maker rotating in the second direction, detect the volume of the ice in the ice bin being full, and the ice maker is configured to stop rotating” in view of the teachings of Yoshikawa to avoid adding more ice into the ice bin.
Furthermore, it is understood, claim 9 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 10, the combined teachings teach wherein the detection element is configured to, after the ice maker stops rotating, output the second signal (see paragraph [0038] of Yoshikawa where it is understood that the ice maker stops rotating when it reaches the ice making position or the ice removal position and different H signals are generated accordingly).
Regarding claim 11, the combined teachings teach wherein the ice maker is configured to, based on the second signal being output from the detection element (H signal paragraph [0070] of Yoshikawa), rotate in the second direction (counterclockwise paragraph [0070] of Yoshikawa) until the first signal is output from the detection element (L signal paragraph [0072] of Yoshikawa).
Regarding claim 15, the combined teachings teach the invention as described above but fail to explicitly teach wherein the detection lever is configured to, based on (i) a time taken to output the first signal from the detection element being greater than a predetermined time, (ii) the ice making being completed, and (iii) the ice maker rotating forward, detect the volume of the ice in the ice bin not being full, and wherein the detection lever is configured to, based on (i) a time taken to output the first signal from the detection element being less than the predetermined time, (ii) the ice making being completed, and (iii) the ice maker rotating forward, detect the volume of the ice in the ice bin being full, and the ice maker is configured to rotate backward.
However, Yoshikawa teaches wherein the detection lever (detection arm 3 Fig. 2) is configured to, based on (i) a time taken (time required to detect the ice storage amount paragraph [0048]) to output the first signal (H signal paragraph [0038]) from the detection element (Hall IC 34 Fig. 11) being greater than a predetermined time (time T1 paragraph [0048]), (ii) the ice making being completed (paragraph [0047]), and (iii) the ice maker rotating forward (clockwise direction paragraph [0047]), detect the volume of the ice in the ice bin not being full (paragraph [0048]), and wherein the detection lever (detection arm 3 Fig. 2) is configured to, based on (i) a time taken (time before time T1 elapses paragraph [0070]) to output the first signal (H signal paragraph [0070]) from the detection element (Hall IC 34 Fig. 11) being less than the predetermined time (time T1 paragraph [0070]), (ii) the ice making being completed (paragraph [0069]), and (iii) the ice maker rotating forward (clockwise direction paragraph [0069]), detect the volume of the ice in the ice bin being full (paragraph [0070]), and the ice maker is configured to rotate backward (counterclockwise direction paragraph [0070])  to determine if it is necessary to invert the ice tray (paragraph [0068]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the method of the combined teachings to include “wherein the detection lever is configured to, based on (i) a time taken to output the first signal from the detection element being greater than a predetermined time, (ii) the ice making being completed, and (iii) the ice maker rotating forward, detect the volume of the ice in the ice bin not being full, and wherein the detection lever is configured to, based on (i) a time taken to output the first signal from the detection element being less than the predetermined time, (ii) the ice making being completed, and (iii) the ice maker rotating forward, detect the volume of the ice in the ice bin being full, and the ice maker is configured to rotate backward” in view of the teachings of Yoshikawa to determine if it is necessary to invert the ice tray.
Regarding claim 16, the combined teachings teach wherein the detection lever is configured to, based on (i) a time taken (time required to detect the ice storage amount paragraph [0048] of Yoshikawa) to output the first signal (H signal paragraph [0038] of Yoshikawa) from the detection element (Hall IC 34 Fig. 11 of Yoshikawa) being greater than a predetermined time (time T1 paragraph [0048] of Yoshikawa), detect the volume of the ice in the ice bin not being full (paragraph [0048] of Yoshikawa), and wherein the detection lever is configured to, based on (i) a time taken (time before time T1 elapses paragraph [0070] of Yoshikawa) to output the first signal (H signal paragraph [0070] of Yoshikawa) from the detection element (Hall IC 34 Fig. 11 of Yoshikawa) being less than a predetermined time (time T1 paragraph [0070] of Yoshikawa), (ii) the ice separating being completed (normal ice removal operation is completed in paragraph [0067] of Yoshikawa), and (iii) the ice maker rotating backward (the motor starts to reverse in paragraph [0067] of Yoshikawa), detect the volume of the ice in the ice bin being full (paragraph [0070] of Yoshikawa), and the ice maker is configured to stop rotating (the motor is stopped paragraph [0070] of Yoshikawa).
Furthermore, it is understood, claim 16 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 17, the combined teachings teach wherein the detection element is configured to, after the ice maker stops rotating, output the second signal (see paragraph [0038] of Yoshikawa where it is understood that the ice maker stops rotating when it reaches the ice making position or the ice removal position and different H signals are generated accordingly), and wherein the ice maker is configured to, based on the second signal being output from the detection element (H signal paragraph [0070] of Yoshikawa), rotate backward (counterclockwise paragraph [0070] of Yoshikawa) until the first signal is output from the detection element (L signal paragraph [0072] of Yoshikawa).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Kim and in further view of Yoshikawa.
Regarding claim 20, the combined teachings teach the invention as described above but fail to explicitly teach wherein the ice maker is configured to, based on the volume of the ice in the ice bin being full being detected while the ice maker moves from the ice separating position to the ice making position, stop rotating.
However, Yoshikawa teaches wherein the ice maker (ice making machine 1 Fig. 1) is configured to, based on the volume of the ice in the ice bin being full being detected (paragraph [0068]) while the ice maker moves from the ice separating position (when the ice tray is inverted paragraph [0068]) to the ice making position (paragraph [0068]), stop rotating (the motor is stopped paragraph [0070])  to avoid adding more ice into an already full ice bin.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include “wherein the ice maker is configured to, based on the volume of the ice in the ice bin being full being detected while the ice maker moves from the ice separating position to the ice making position, stop rotating” in view of the teachings of Yoshikawa to avoid adding more ice into an already full ice bin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763